MEMORANDUM DECISION
PER CURIAM.
Cindy Laudenslager, Movant, appeals the judgment dismissing her Rule 24.035 motion for post-conviction relief as untimely. Mov-ant acknowledges that her pro se motion was *927untimely because she did not file it within 90 days after her delivery to the Missouri Department of Corrections as required by Rule 24.035(b). However, she challenges the constitutionality of the absolute filing deadline imposed by rule 24.035. The Missouri Supreme Court has addressed this issue and held that the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Therefore, Movant’s point is without merit.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k); State v. Blankenship, 830 S.W.2d 1, 16 (Mo. bane 1992). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).